Exhibit 10.17

OMNICOM GROUP INC.
OMNICOM MANAGEMENT INC.
RESTRICTED STOCK
DEFERRED COMPENSATION PLAN

Section 1. Purpose and Administration.

        (a) Purpose. The purpose of this Restricted Stock Deferred Compensation
Plan (the “Plan”) is to assist a select group of key employees of Omnicom Group
Inc. (“OGI”) and Omnicom Management Inc. (together, “Omnicom”) in their
financial planning by providing a means for the deferral of some or all of their
awards of shares of restricted stock of OGI (“Restricted Stock”). It is
anticipated that the Plan will aid in attracting and retaining key management
employees required for the continued growth and profitability of Omnicom.

        (b) Administration. The Plan shall be administered by the Restricted
Stock Deferred Compensation Plan Committee (the “Committee”) consisting of the
Chief Financial Officer of OGI (the “CFO”) and such other members (if any)
appointed by the CFO. Members of the Committee shall serve at the pleasure of
the CFO. Vacancies occurring in the membership of the Committee shall be filled
by appointment of the CFO. The Committee shall maintain written minutes of its
meetings. A majority of the Committee shall constitute a quorum, and the acts of
a majority of the members present at any meeting at which a quorum is present,
or acts approved in writing by all the members, shall be acts of the Committee.

        (c) Powers/Duties/Liabilities and of the Committee. The Committee shall
implement the Plan, and may adopt rules and regulations in furtherance thereof
which are not inconsistent with any express provisions of the Plan. The
Committee shall construe and interpret the Plan and any rules or regulations it
has adopted, and make such determinations (including without limitation
determinations of fact) as it determines are necessary or advisable for the
administration of the Plan. The interpretations and determinations of the
Committee shall be binding and conclusive. The Committee may amend the Plan in
its discretion. A member of the Committee who is a Participant (as hereinafter
defined) may not vote or take any other action on any question or matter
relating solely to himself or herself (as opposed to questions or matters
affecting Participants in general). No member of the Committee shall be liable
for any action taken or omitted in connection with the administration of the
Plan unless attributable to such member’s willful misconduct that results in a
material breach of this Plan.

Section 2. Participation.

        (a) Eligible Employees. On or before December 31st of each calendar year
during the term of this Plan, the Committee shall designate the key employees of
Omnicom who are eligible to participate in the Plan by giving each such employee
oral or written notice of eligibility.

        (b) Deferral Elections. Each eligible employee may participate in the
Plan by furnishing the Committee, on or before December 31 of the year, with an
election (a “Deferral Election”) signed by the employee, pursuant to which the
employee elects to relinquish some or all of the shares of Restricted Stock in
which the employee may vest during the one-year vesting

--------------------------------------------------------------------------------

period beginning in the following the calendar year. An eligible employee who
signs and returns a Deferral Election to the Committee shall become a
“Participant” in the Plan. A Participant’s Deferral Election with respect to a
calendar year shall be irrevocable.

        (c) Initial Deferral Election. Notwithstanding Section 2(b) hereof, an
employee who is first notified of his eligibility to participate in the Plan may
elect on or before December 31st of the year in which he is so notified to
relinquish some or all of his shares of Restricted Stock that may otherwise vest
during the next calendar year.

        (d) Return of Escrowed Shares. Shares of Restricted Stock that are
covered by a Deferral Election shall constitute “Deferred Shares”. The Committee
shall notify the Escrow Agent (as defined in the Restricted Stock Award
Agreement) of a Participant’s Deferral Election and shall instruct the Escrow
Agent to return to OGI the Deferred Shares covered by the Deferral Election no
later than 30 calendar days prior to the date the Deferred Shares would
otherwise have vested in the absence of the Deferral Election. Each
Participant’s participation in the Plan shall be conditioned upon the
Participant’s execution of such transfer documents as the Committee determines
may be necessary or appropriate to cause the Deferred Shares to be transferred
to OGI.

Section 3. Plan Accounts.

        (a) Plan Accounts. The Committee shall establish an account on the books
of OGI (a “Plan Account”) for each Participant who furnishes a Deferral Election
and shall credit the Participant’s Plan Account with a number of Deferred Shares
equal to the number of shares of Restricted Stock that would have vested in the
absence of the Participant’s Deferral Election. The Committee shall also
establish, to the extent necessary, separate subaccounts of a Participant’s Plan
Account to reflect the Participant’s Deferral Election for different calendar
years. The Committee shall debit the Plan Account of a Participant each time a
distribution is made to the Participant from his Plan Account.

        (b) Distributions: Adjustments.

          (1) Cash Distributions. Omnicom shall pay to each Participant an
amount equal to the cash dividends that would have been paid on the shares of
Restricted Stock in the absence of the Participant’s Deferral Election. Such
amounts shall be paid at the time cash dividends are paid on the common stock of
OGI (“Omnicom Stock”).


          (2) Changes in Capitalization. If any change shall occur in or affect
shares of Omnicom Stock on account of a merger, consolidation, reorganization,
stock dividend, stock split or combination, reclassification, recapitalization,
distribution to holders of shares of Omnicom Stock (other than cash dividends)
or such similar event (as determined by the Committee in its discretion), the
Committee may make such adjustments, if any, that it deems necessary or
equitable in each Participant’s Plan Account in order to prevent the dilution or
enlargement of the Participant’s benefits under the Plan.


--------------------------------------------------------------------------------

        (c) Statements. As soon as practicable following the close of a calendar
year, the Committee shall furnish to each Participant having a Plan Account a
statement setting forth the number of Deferred Shares in his or her Plan Account
at the close of such calendar year.

        (d) Nature of Omnicom’s Obligations/Participant’s Rights. Omnicom’s
liability to pay the amount in a Participant’s Plan Account shall be reflected
in its books of account as a general, unsecured and unfunded obligation, and the
rights of a Participant or his or her designated beneficiary to receive payments
from Omnicom under the Plan are solely those of a general, unsecured creditor.
Omnicom shall not be required to segregate any of its assets in respect to its
obligations hereunder, and a Participant or designated beneficiary shall not
have any interest whatsoever, vested or contingent, in any properties or assets
of Omnicom. Without limiting the generality or effect of the foregoing, a
Participant shall have no voting rights with respect to Deferred Shares.

        (e) No Trust. Nothing contained in the Plan and no action taken pursuant
to the provisions hereof shall create or be construed to create a trust of any
kind, or a fiduciary relationship between (i) Omnicom and the Committee (or any
member thereof) and (ii) the Participant, his or her designated beneficiary or
any other person.

        (f) Optional Trust. The Committee, at any time, may authorize the
establishment of a trust for the benefit of the Participants, the assets of
which are always subject to the claims of general creditors of Omnicom and
containing such other terms and conditions as the Committee shall approve. If
such a trust is established, then all Deferred Shares shall be delivered by
Omnicom to the trust.

        (g) Vesting. The number of Deferred Shares in a Participant’s Plan
Account shall be vested and nonforfeitable on the same date that the
corresponding shares of Restricted Stock would have vested.

Section 4. Distributions in Respect of Plan Accounts.

        (a) Scheduled Distributions. Distributions in respect of a Participant’s
Plan Account shall be made in accordance with the distribution option elected by
such Participant in the Deferral Election. A separate distribution option
election shall apply to each Deferral Election. Subject to Section 4(b), the
distribution options available under the Plan are as follows:

          (1) Termination of Employment. Distribution in shares of Omnicom Stock
no later than January of the year following the Participant’s cessation of
full-time employment with Omnicom (including for purposes of this Section 4 any
subsidiary which is properly includible in the consolidated financial statements
of Omnicom).


          (2) Date Certain. Distribution in shares of Omnicom Stock on the date
fixed by the Participant in the Deferral Election (or in any Rollover Election
as provided in Section 4(d) below), provided that such date must be at least two
years after the date on which the Deferred Shares would vest pursuant to the
Restricted Stock Award Agreement.


--------------------------------------------------------------------------------

        (b) Accelerated Distributions.

          (1) Death of Participant. If a Participant dies, the amount of the
then-current balance credited to his or her Plan Account shall be distributed in
Omnicom Stock as soon as practicable to the designated beneficiary of the
Participant, or if there is no designated beneficiary or such beneficiary does
not survive the Participant, such distribution shall be made to the estate of
the Participant.


          (2) Financial Emergency. If a Participant encounters a severe and
unforeseeable financial emergency, the Committee may authorize prompt
distribution to the Participant of such portion of the amount in the Plan
Account of the Participant as is required to meet the immediate financial need
created by the emergency. For purposes hereof, financial emergency shall include
a severe financial hardship resulting from a sudden and unexpected illness or
accident of the Participant or a dependent, the loss of the Participant’s
property due to casualty or any other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, in each case as determined by the Committee. Distribution of the
Participant’s Plan Account will not be made to the extent that any such hardship
may be relieved through reimbursement or compensation by insurance or otherwise,
by liquidation of the Participant’s assets (to the extent such liquidation would
not itself cause a severe financial hardship) or by cessation or deferrals under
the Plan. To apply for an accelerated payment by reason of financial emergency
as aforesaid, the Participant shall furnish the Committee, in writing and in
reasonable detail, with the relevant facts and information, and the
determination of the Committee as to whether a payment is warranted under this
provision and the amount of any such payment shall be binding and conclusive.


          (3) Change in Control. If there is a Change in Control (as defined
below) of OGI, then the amount of each Participant’s Plan Account shall be paid
immediately to such Participant. For purposes of the Plan, (A) “Change in
Control” means that (i) (x) OGI shall have entered into a definitive agreement
providing for a merger, consolidation, sale of assets or stock, recapitalization
or other business combination transaction (any such transaction, a “Business
Combination” and by any such agreement, a “Business Combination Agreement”) and
(y) the Business Combination is completed and a Board Change occurs within six
months of such completion or is provided for in the Business Combination
Agreement, (ii) a person (as that term is used in Section 13(d)(3) of the
Securities Act of 1934, as amended), acquires a majority of OGI’s common stock,
or (iii) a Board change occurs pursuant to a proxy contest that was opposed by
the Board of Directors of OGI (the “OGI Board”) at the time of the first public
announcement of the proxy contest, (B) “Board Change” means that, in any
12-month period, persons who constituted a majority of the members of the OGI
Board cease for any reason to so constitute such a majority; provided, however,
that (i) if pursuant to the Business Combination Agreement one-half but not a
majority of the OGI Board are to be persons who were members of the OGI Board
immediately prior to OGI’s execution of a Business Combination Agreement, a
“Board Change” will not be deemed to have occurred for purposes of this
Agreement if, at the time of approval of the Business Combination Agreement, the
Committee determines that the transactions provided for in the Business
Combination Agreement are not of a type that should make this Section


--------------------------------------------------------------------------------

  4(b)(3) operative, and (ii) in determining whether a change constitutes a
“Board Change” for purposes of this Plan, changes resulting from the death,
incapacity, retirement or resignation of a particular person as a director will
be disregarded if such director’s successor is elected solely by persons who
were directors of OGI immediately prior to the beginning of the 12-month period,
or their successors as herein contemplated, and (C) any determination by the
Committee on whether or not an event constitutes a “Change in Control” or “Board
Change” for purposes of this Plan will be conclusive.


        (c) Designation of Beneficiary. A Participant shall have the right to
designate a beneficiary for the purposes of receiving an accelerated
distribution as provided in Section 4(b)(1) above at any time by furnishing the
Committee with a Beneficiary Designation Form. A Participant may change or
revoke a beneficiary designation at any time and from time to time by furnishing
a revised Beneficiary Designation Form to the Committee.

        (d) Rollover Elections. A Participant may file an additional Deferral
Election (a “Rollover Election”) with respect to any Deferred Shares for which a
distribution option under Section 4(a)(2) has previously been elected, provided
that (1) such Rollover Election is filed at least 12 months before the date
specified in the prior Deferral Election and (2) such Rollover Election
specifies a Distribution date at least 24 months later than the distribution
date specified in the prior Deferral Election.

Section 5. Miscellaneous Provisions.

        (a) No Assignment. The rights and interests of the Participants under
the Plan may not be anticipated, assigned, transferred, pledged or encumbered,
except upon death by virtue of the law of descent and distribution. Any attempt
by the Participant so to anticipate, assign, transfer, pledge or encumber
purported rights and interest shall be null and void.

        (b) No Employment Contract/Bonus Commitment. The Plan does not
constitute an employment contract between Omnicom and the Participant. Neither
the Plan nor the accrual of Deferred Shares hereunder shall constitute an
undertaking, express or implied, giving the Participant the right to remain in
the employ of Omnicom or interfere with the right of Omnicom to terminate the
Participant’s employment, nor giving the right to require the Participant to
remain in its employ or to interfere with the Participant’s right to terminate
employment. Participation in the Plan does not confer upon a Participant the
right to receive a Restricted Stock award from Omnicom in any year.

        (c) Entire Plan. The Plan, together with the Deferral Election Form and
Beneficiary Designation Form, constitutes the entire understanding and agreement
between the Participant and Omnicom in respect of the subject matter hereof, and
neither party has relied on any representations of the other party except as
expressly set forth herein.

        (d) Binding Effect. This Plan shall be binding upon and inure to the
benefit of (i) Omnicom, its successors and assigns by merger, consolidation,
purchase or otherwise, and (ii) the Participant and the heirs, executors,
administrators and legal representatives of such Participant.

--------------------------------------------------------------------------------

        (e) Withholding of Taxes. Omnicom shall have the right to deduct and
withhold from any distribution under the Plan any amount required by law to be
withheld with respect to federal, state or local income or other taxes incurred
by reason of such payment. To the extent that any amount of tax is required to
be withheld and paid over to any taxing authority in connection with any
deferral hereunder prior to distribution of such amount, Omnicom may reduce the
Participant’s Plan Account by the amount of such tax.

        (f) Amendment and Termination. OGI at any time and from time to time,
may amend, modify, suspend, reinstate or terminate this Plan in whole or in part
in such respects as it may deem advisable; provided, however, that no such
amendment, modification, suspension, reinstatement or termination shall
adversely affect the rights of a Participant with respect to the amount then
credited to the Plan Account of such Participant. This Plan will terminate, all
elections hereunder will be deemed automatically revoked and Deferred Shares
hereunder will be automatically distributed unless this Plan is approved by the
OGI Board or an authorized committee thereof on or prior to April 1, 1998.

        (g) Governing Law. The Plan is intended to qualify as an unfunded plan
maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees as described in Section 201(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), The Plan
shall be governed by ERISA and, to the extent ERISA for any reason does not
apply, shall be construed and interpreted in accordance with the laws of the
State of New York, including without limitation, the New York statute of
limitations, but without giving effect to the principles of conflict of laws of
such State.

        (h) Expenses of the Plan. All expenses of administering the Plan shall
be borne by Omnicom.

        (i) Notice. Any notice in connection with the Plan shall be in writing
and shall be delivered in person or by certified mail, return receipt requested.
Any notice given by certified mail shall be deemed to have been given upon the
date of delivery indicated on the certified mail return receipt, if correctly
addressed.

        (j) Effective Date and Term. The Plan shall be effective as of December
1, 1998, and subject to Section 5(f) shall continue in effect until terminated
by OGI.

--------------------------------------------------------------------------------